Opinion issued August 31, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00427-CR
———————————
George Andrew Motilla, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 262nd District Court
Harris County, Texas

Trial Court Case No. 1237469
 

 
MEMORANDUM OPINION
Appellant George
Andrew Motilla pleaded guilty to aggravated robbery with a deadly weapon.  See
Tex. Penal Code Ann. § 29.03
(Vernon 2003).  The trial court’s
certification of Motilla’s right to appeal states that this is a plea-bargained
case and that Motilla has no right to appeal.  See Tex. R. App. P. 25.2(d).  The certification is signed by Motilla and his
trial counsel, and it is supported by the record.  Because appellant has no right of appeal, we
must dismiss this appeal “without further action.”  Chavez
v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
Accordingly, the appeal is dismissed
for lack of jurisdiction.  See Tex.
R. App. P. 25.2(a) (2)(B).
All pending motions are denied as
moot.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.
Do
not publish.   Tex. R. App. P. 47.2(b).